Case 20-01293-VFP         Doc 11    Filed 01/25/21 Entered 01/25/21 15:41:13             Desc Main
                                    Document     Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

 In Re:                                              Case No.:      18-17496 (VFP)
                                                     Chapter:              7
 LAURENCE M. BRAUNSTEIN,
                                          Debtor. Adv. Pro. No.: ____20-01293______
                                                  Judge:         Vincent F. Papalia, U.S.B.J.
 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,
                                         Plaintiff
 v.

 BMW FINANCIAL SERVICES NA, INC. and
 BMW FINANCIAL SERVICES NA, LLC
                                       Defendant



      NOTICE OF PROPOSED COMPROMISE OR SETTLEMENT OF CONTROVERSY

                Eric R. Perkins, Esq.        ,       Chapter 7 Trustee      in this case proposes a
compromise, or to settle a claim and/or action, as described below. If you object to the settlement or
compromise, you may file a written objection with the Clerk of the United States Bankruptcy Court,
and serve it on the person named below not later than seven (7) days before the hearing date.

 Address of the Clerk:         Mail
                               P.O. Box 1352
                               Newark, New Jersey 07102-1352
                               Hand Delivery/Overnight Mail
                               Martin Luther King Jr. Courthouse
                               50 Walnut Street, Third Floor
                               Newark, New Jersey 07102
                               Or by electronic filing by registered users of the CM/ECF System.

If an objection is filed, a hearing will be held before the Honorable Vincent F. Papalia on February
23, 2021 at 10:00 a.m. at the United States Bankruptcy Court, courtroom no. 3B, M.L. King Jr.
Courthouse, 50 Walnut Street, Newark, New Jersey 07102. If no objection is filed the clerk will enter
a Certificate of No Objection, the settlement may be completed as proposed.
 Nature of action                The Trustee alleges that Defendant BMW Financial Services NA, LLC
                                 (improperly additionally pled as BMW Financial Services NA, Inc.)
                                 (“Defendant”) was the recipient of certain non-exempt avoidable money
                                 transfers from the Debtor Laurence Braunstein and seeks in his Complaint
                                 to recover said transfers pursuant to, among other things, 11 U.S.C. § 548.
Case 20-01293-VFP         Doc 11    Filed 01/25/21 Entered 01/25/21 15:41:13             Desc Main
                                    Document     Page 2 of 2
 Pertinent terms of settlement:   Defendant has agreed to pay the Trustee a sum of Nine Thousand
                                  ($9,000.00) Dollars, and, in exchange, the Trustee will provide a general
                                  release to Defendant of any and all claims on behalf of the Estate that are
                                  the subject of the Trustee’s Adversary Complaint. The funds shall be paid
                                  to the Trustee within twenty-one (21) days of the Bankruptcy Court’s
                                  approval of this agreement.




Objections must be served on, and requests for additional information directed to:
NAME:                 Barry S. Crane, Esq., Becker LLC
ADDRESS:              354 Eisenhower Parkway, Plaza Two, Suite 1500, Livingston, NJ 07039
TELEPHONE:            (973) 422-1100
